Exhibit 10.4

 

POST CLOSING AND INDEMNITY AGREEMENT

 

THIS POST CLOSING AND INDEMNITY AGREEMENT (“Agreement”) is dated this 4th of
August, 2014 by LAYTON POINTE, L.C., a Utah limited liability company, and EAGLE
POINTE FINANCIAL GROUP, INC., a Utah corporation (collectively, “Seller”), and
IREIT LAYTON POINTE, L.L.C., a Delaware limited liability company (“Purchaser”),
in connection with the acquisition of Layton Pointe Shopping Center in Layton,
Utah (referred to as the “Property” as defined in that Letter Agreement dated
June 24, 2014 (as amended, “Contract”) by and between Seller and Purchaser’s
predecessor-in-interest, Inland Real Estate Acquisitions, Inc. (“Inland”).

 

WHEREAS, Purchaser is the successor to Inland with respect to the Contract; and

 

WHEREAS, in connection with the acquisition of the Property from Seller,
Purchaser requires a confirmation of Seller to complete certain obligations
following the closing (the “Closing”) for the acquisition of the Property by
Purchaser; and it being acknowledged that Purchaser would not complete its
purchase of the Property without Seller=s execution of this Agreement; and

 

WHEREAS, in order to proceed to Closing, Purchaser requires Seller to make
certain undertakings, to obtain documents regarding or confirming certain
issues, and/or certifications as to the state of facts regarding such issues,
and further, Purchaser requires that Seller indemnify and hold harmless
Purchaser, and each of its successors, assigns, officers, directors, employees
and lenders (each an “Indemnified Party” and collectively, the “Indemnified
Parties”) harmless from any loss, cost or expense incurred by any Indemnified
Party, including costs and attorneys fees, (“Loss”) as a result of either
Seller’s failure to obtain the required documents, Seller=s failure to timely
complete its obligations as set forth herein, or any Loss that results from a
certification hereafter being incorrect.

 

NOW, THEREFORE, for good and valuable consideration including the mutual
promises contained herein, the parties hereto agree as follows:

 

1.                Tenant Reconciliations. Seller agrees to indemnify and hold
Purchaser, its lender and their respective successors and assigns harmless from
and against any claims relating to or arising out of claims by any tenant to the
Property relating to reconciliations for periods ending prior to the Closing,
including, but not limited to, claims relating to refunds of real estate taxes.
Additionally, for a period of three (3) years commencing on the date hereof,
Seller hereby agrees to indemnify and hold Purchaser, its lender and their
respective successors and assigns harmless from and against any claims relating
to or arising out of claims by any tenant to the Property relating to
reconciliations for periods from and after the date of Closing relating to
refunds of real estate taxes to such tenant due to provisions in such tenant’s
lease which allows such tenant to pay less than such tenant’s pro rata share of
real estate taxes for the Property (i.e., slippage).

1

 

 

2.                Earnouts. Seller and Purchaser hereby acknowledge and agree
that the Property is not one hundred percent (100%) occupied at the time of
Closing with all tenants occupying their space, open for business and paying
full rent, including CAM, taxes and insurance current. Notwithstanding anything
to the contrary set forth in the Contract, Seller shall have until December 31,
2014 (“Earnout Period”) to receive additional proceeds of $320,000.00 (“Earnout
Purchase Price”) by leasing the vacant space shown on Exhibit A attached hereto
and made a part hereof (“Earnout Space”) to America’s Best Contacts & Eye
Glasses or such other tenant acceptable to Purchaser (“Earnout Tenant”) upon
lease terms reasonably acceptable to Purchaser and with a minimum five (5) year
lease term and an annual base rent of at least $20.00 per square foot; provided,
however, in no event shall the overall purchase price for the Property exceed
$27,313,000.00. During the Earnout Period, it shall be Seller’s responsibility
and sole cost and expense for leasing out and paying all costs related to
placing the Earnout Tenant into the Earnout Space, including, but not limited
to, any commissions, tenant improvement allowances and concessions; provided,
however, no tenant shall be Seller or an affiliate of Seller. The lease for the
Earnout Space shall be subject to Purchaser’s prior written consent, such
consent may be withheld by Purchaser in its reasonable discretion, and Seller is
not entitled to any portion of the Earnout Purchase Price until a
Purchaser-approved tenant under a Purchaser-approved lease for an Earnout Space
has accepted its space “as is” and takes total possession, has opened for
business and commences full rental payments, including CAM, taxes and insurance
on a pro rata basis, and Purchaser has received an estoppel letter reasonably
acceptable to Purchaser from the Earnout Tenant (“Earnout Requirements”). The
Earnout closing shall occur upon ten (10) business days advance written notice
to Purchaser that the Earnout Requirements have been satisfied and provided that
the Earnout Period has not expired; provided, however, (a) Seller hereby
acknowledges that Seller waives its right to the Earnout Purchase Price if the
Earnout Requirements have not been fully satisfied during the Earnout Period,
and (b) at the Earnout closing, Seller shall deliver to Purchaser (if not
previously delivered) a down date endorsement to Purchaser’s Owner’s Policy of
Title Insurance showing that there are no mechanic’s or materialmens’ liens
affecting Purchaser’s title to the Property caused by Seller.

Purchaser shall act in a commercially reasonable manner and in good faith during
its review and determination of the approval of the Earnout Tenant and/or lease
presented to Purchaser. Also, Purchaser agrees to respond to any request for the
approval of any new proposed Earnout Tenant and/or lease presented to Purchaser
within seven (7) business days after receipt of such request and all reasonable
documentation required to evaluate such request by Purchaser. If Purchaser fails
to respond to such request within such 7-business day period and such failure
continues for a period in excess of five (5) business days after Purchaser’s
receipt of notice of such failure, then such proposed Earnout Tenant and/or
lease shall be deemed approved by Purchaser.

3.                Further Assurances. Seller and Purchaser agree to cooperate
with each other following the closing to confirm any matter and execute any
document reasonably required by the other party in furthering of the Closing and
consistent with the requirements of the Contract.

4.                Defined Terms. All capitalized terms which are not expressly
defined herein shall have the meaning as set forth in the Contract.

2

 

5.                Indemnification. Seller agrees to indemnify and hold the
Indemnified Parties harmless from any Loss.

6.                Miscellaneous. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and permitted assigns and may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement effective the first
date written above.

 

(signature page follows)

3

 

SIGNATURE PAGE FOR

POST CLOSING AND INDEMNITY AGREEMENT

 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as of the day and year first above written.

 

  SELLER:        

LAYTON POINTE, L.C.,

a Utah limited liability company

        By:

Eagle Pointe Financial Group, Inc.,

a Utah corporation, its manager

            By: /s/ Gary L. Howland     Name: Gary L. Howland     Title: CEO of
Eagle Pointe Financial Group, Inc.        

EAGLE POINTE FINANCIAL GROUP, INC.,

a Utah corporation

        By: /s/ Gary L. Howland   Name: Gary L. Howland   Title: CEO            
  PURCHASER:        

IREIT LAYTON POINTE, L.L.C.

an Delaware limited liability company

        By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

          By: /s/ Marcia L. Grant     Name: Marcia L. Grant     Title: Assistant
Secretary

 

4

 

EXHIBIT A

 

EARNOUT SPACE

 

(see attached)

 

 

